Citation Nr: 0916089	
Decision Date: 04/29/09    Archive Date: 05/07/09	

DOCKET NO.  04-26 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office(RO) in 
Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability, to include post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from July 1976 to May 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the VARO in Salt 
Lake City, Utah, that denied entitlement to the benefits 
sought.  

The case was previously before the Board of Veterans' Appeals 
(Board) in March 2007 at which time it was remanded in 
pertinent part for further development.  The requested 
actions have been accomplished to the extent possible and the 
case has been returned to the Board for appellate review.  


FINDINGS OF FACT

1.  There is no credible supporting evidence of an inservice 
stressor to support a diagnosis of PTSD.  

2.  Any current chronic acquired psychiatric disorder is not 
attributable to the Veteran's active service.  


CONCLUSION OF LAW

The criteria for service connection for a chronic acquired 
psychiatric disability, to include PTSD, have not been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.159, 3.303 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper VCAA notice is to inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  The Board also notes that during the pendency 
of this appeal, in March 2006, the U.S. Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those elements are:  
(1) veterans status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

A review of the record reveals there has been essential 
compliance with the mandates of the VCAA with regard to the 
issue at hand.  In a letter dated in June 2004, the Veteran 
was informed of the evidence that was needed to support his 
claim and how VA would help him and how he could help himself 
provide evidence in support of his claim.  In March 2007, 
following a remand by the Board that month, he was provided 
with types of information that would help support a claim for 
service connection for PTSD secondary to a claimed personal 
assault.  He was told to describe the inservice incident with 
specificity.  He was also asked to provide the name of the 
unit to which he was assigned at the time of the incident and 
the date of the incident.  He was asked to provide 
information regarding any sources that might provide 
information concerning the incident.  He was also informed 
how VA determines a disability rating and how it determines 
an effective date once service connection is assigned.  

With regard to the duty to assist the Veteran, he was 
accorded a special psychiatric examination by a VA physician 
in December 2008.  The physician stated that he had access to 
and reviewed the entire claims file and the Veteran's service 
treatment records.  He indicated this included "in 
particular," a review of psychiatric evaluation accorded the 
Veteran in April 1979.  The Veteran himself signed a 
statement dated March 3, 2009, that he had more information 
and evidence to submit in support of his appeal.  He asked 
that VA wait a 30 day period to give him a chance to submit 
this information or evidence.  He indicated that he 
understood that if the evidence was not submitted within that 
time frame, the case would return to the Board for its 
review.  The period passed without any additional evidence 
being submitted.  

Based on the above, the Board finds that all necessary 
development has been accomplished, and appellate review may 
proceed without prejudice to the Veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  VA has obtained VA 
treatment records, service treatment records, and service 
personnel records.  The Veteran has submitted statements in 
support of his claim.  He was accorded a comprehensive 
examination by VA in December 2008.  Hence, no further notice 
or assistance to the Veteran is required.  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  

Pertinent Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Further, service connection may also be granted for a disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113; 38 C.F.R. § 3.303(d).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In order for a claim for service connection for PTSD to be 
successful, there must be (1) medical evidence diagnosing the 
condition in accordance with the provisions of 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
inservice stressor actually occurred; and (3) a link, 
established by medical evidence, between current symptoms and 
the claimed inservice stressor.  38 C.F.R. § 3.304(f); See 
also Cohen v. Brown, 10 Vet. App. 128 (1997).  

Factual Background and Analysis

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the veteran or in his behalf.  See Gonzales v. West, 218 F. 
3d 1378, 1380 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).   The analysis below focuses on the most salient 
and relevant evidence, and on what this evidence shows, or 
fails to show, on the claim.  The veteran should not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.   See Timberlake v. Gober, 
14 Vet. App. 122 (2000) (the law requires only that the Board 
provide reasons for rejecting evidence favorable to the 
Veteran).  

A review of the Veteran's service treatment records reveals 
that on one occasion in October 1978, he was seen for a 
complaint of dizziness and his statement that he "blacked 
out."  He apparently had been involved in a fight the day 
before and had been hit in the right eye.  He was given an 
assessment of a hematoma involving the right eye.  At the 
time of separation examination in March 1979, clinical 
evaluation was entirely normal and it was stated there were 
no disqualifying defects.  

However, his personnel records show that during service he 
had a number of military offenses.  He was processed for 
administrative discharge by reason of unsuitability because 
of what was determined to be a mixed personality disorder 
with antisocial and immature traits.  Evaluation resulting in 
this diagnosis in early April 1979 reportedly showed no 
psychosis, disabling neurosis, or organic brain syndrome.  

The post service medical evidence includes the report of a 
psychiatric examination accorded the Veteran at a VA 
outpatient facility in December 2004.  The Veteran referred 
to having been threatened with rape by another individual 
onboard ship.  He stated he had a lot of memories of this and 
this increased his anxiety.  He was given an examination 
assessment of "depression not otherwise specified, anxiety 
disorder not otherwise specified, provisional panic disorder, 
diagnosed post-traumatic stress disorder symptoms, residual, 
military related."  

The Veteran was then examined by a physician in the mental 
health division of VA's compensation and pension program in 
Anchorage in December 2008.  The claims file was reviewed, to 
include the service medical records.  The examiner stated 
that in particular he reviewed the psychiatric evaluation 
done in April 1979.  The Veteran denied any childhood 
exposure to domestic violence or parental substance abuse.  
He admitted he was exposed to some corporal punishment as a 
child.  He stated that he quit school in the 11th grade.  He 
reported he had some trouble at home.  "It's hard to explain.  
I wasn't getting along with my father.  I get along great 
with him now."  Reference was made to the psychiatric 
evaluation in April 1979 in which the Veteran stated that he 
disliked school and was often truant.  He was suspended 
several times and was in fights as a teenager.  The 
evaluation at that time went on to mention that the Veteran 
was questioned several times by the police and by the FBI as 
a teenager, although he was not charged with any crimes.  

The Veteran stated that after joining the military, he had 
conflicts with supervisors and coworkers.  He claimed "they 
took credit for my work.  They talked bad about me behind my 
back."  He recalled being humiliated by supervisors and peers 
and felt that he was treated unfairly.  Notation was made 
that the evaluation done in April 1979 mentioned that the 
Veteran did not like the Navy and was unhappy.  Also, mention 
was made that his work performance was quite poor.  The 
Veteran stated that while in service he was court martialed 
for being AWOL on one occasion.  He recalled having been 
sentenced to a period of incarceration.  Review of the 
service medical record and service personnel record reflected 
that he was court-martialed for at least one authorized 
absence, and also for shoplifting.  The Veteran stated his 
incarceration at the brig was very upsetting.  He claimed 
that one night a group of black inmates threatened to rape 
him.  He denied being sexually assaulted, but stated that one 
inmate did assault him physically.  He stated that "I had to 
put him on the floor."  

After service, the Veteran stated that he returned home to 
Alaska and had nightmares of black inmates assaulting him 
ever since service.  He stated that he had nightmares about 
being assaulted in prison about twice a week.  The Veteran 
refused to answer questions about his legal history.  He 
refused to state whether he had ever been arrested.  He felt 
he had been treated unfairly by the military and by VA.  

Following evaluation, the Veteran was given an assessment of 
an antisocial personality disorder.  It was noted he had a 
long history of conflicts with authority figures.  The 
examiner stated there was no verification that the incident 
when the Veteran was threatened by other inmates while 
incarcerated in service ever occurred.  It was noted that the 
Veteran did not mention this when he saw his psychiatrist in 
1979.  Reference was made to a May 2004 visit when the 
Veteran stated he had been threatened by black inmates, but 
denied any actual assault.  The examiner noted that at the 
time of that visit, the Veteran did not mention any fight 
with a black inmate that he described at the present time.  
The examiner opined that the personality disorder with 
antisocial and immature traits noted at the time of the 1979 
examination was "consistent with the Veteran's presentation 
today."  

The examiner did not believe the Veteran had PTSD as there 
was no verifiable stressor identified.  He remarked it was 
not possible for him to say whether the Veteran was actually 
threatened or assaulted at the break in service without 
resorting to speculation.  The examiner noted the Veteran 
complained of subjective symptoms of anxiety and nightmares, 
but stated that he had some concern that there might be 
exaggeration of symptoms and distortion of history for 
purposes of secondary gain as the Veteran gave a history 
conflicting with what was in his medical record.  

The Axis I diagnosis was anxiety disorder, not otherwise 
specified.  The Axis II diagnosis was antisocial personality 
disorder.  

In view of the foregoing, as there is no evidence 
corroborating any claimed stressor, the only evidence in 
support of the inservice stressors consists of the Veteran's 
own assertions.  In rendering a decision on appeal, the Board 
must analyze the credibility and probative value of the 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

Competency of evidence differs from weight and credibility.  
The foregoing is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, 
while the latter is an actual determination according to the 
probative value of the evidence to be made after the evidence 
has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); See also 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (although 
interest may affect the credibility of testimony, it does not 
affect competency to testify).  

The Veteran himself is competent to report symptoms because 
this requires only personal knowledge, not medical expertise, 
as they come to him through his senses.  Layno v. Brown, 
6 Vet. App. at 470.  However, he is not competent to render a 
medical diagnosis.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007) (lay testimony is competent to establish the presence 
of observable symptomatology that is not medical in nature); 
See also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(certain disabilities are not conditions capable of lay 
diagnosis).  

The evidence that is of record does not verify any of the 
Veteran's claimed inservice stressors.  A VA physician who 
examined the Veteran in December 2008 had access to the 
entire claims file and made specific reference to 
inconsistencies in the Veteran's recollections of experiences 
while in service.  The Veteran's service treatment records 
and his service personnel records do not provide any 
corroboration for his reported difficulties while 
incarcerated in service.  A longitudinal review of the 
evidence provides no evidence of record linking any acquired 
psychiatric disorder, including the currently diagnosed 
anxiety disorder, to the Veteran's active service.  

To the extent that the Veteran has a personality disorder, 
such is not a disease or injury within the meaning of 
applicable legislation providing for VA compensation 
benefits.  38 C.F.R. § 3.303(c).  


ORDER

Service connection for a chronic acquired psychiatric 
disability, to include PTSD, is denied.  


	                        
____________________________________________
	V.L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


